By the court, Tappen, J.
The defendant, a judgment debtor, owned a gold watch of considerable value, and while under supplementary proceedings, by the order commencing ■ which, he was restrained from disposing of his property, he handed his watch to his attorney; for this he was adjudged guilty of contempt and directed to be imprisoned. It is not contended that the watch was exempt, as an article of property necessary to the defendant’s use in his vocation. The commission of appeals held, in Lynch agt. Johnson (4 Alb. L. J.. 243), that the service of the order for examination under secs. 292-294 of the Code, gives the judgment creditor a lien upon the property of the debtor. In this case, the creditor’s lien is prior to that of the attorney, who took the watch, in pay for service to be rendered. The defendant’s contempt was in this—he had property liable to execution, he voluntarily parted with it in defiance of the order of the court, and apparently for the express purpose of putting the property beyond the. creditor’s reach.
The Code has abolished creditor’s bills so called, and substituted the remedy which the plaintiff resorted to. The. authority of the court was then set in motion, and the defendant’s voluntary disobedience makes him amenable m the only way by which' such violation can be punished, and the process of the court enforced.
The order of the county court should be affirmed with $10 costs.
J. F. Barnard, J., concurring.